DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 require “a resonant-circuit-free receiver”.  This is defined in Applicant’s Specification as the receiver not having a resonant frequency ([0010]) wherein:
“the amplitude of the voltage induced in a coil of the oscillating circuit can depend in a non-linear manner on the induced voltage as well as on other parameters such as temperature influences or component aging. In contrast to this, the amplitude of the voltage induced in the receiver coil described here depends only on the inductance of the receiver coil …Since the geometry of the receiver coil does not change or changes only slightly in most cases during use of the detector, the amplitude of the voltage induced in the receiver coil depends only on materials in the vicinity of the receiver coil.”
Inductors (such as Applicant’s receiver coil 14 of Figures 1-2) inherently have a self-resonant frequency. Thus, the claim that the receiver of claim 1 is designed as a resonant-circuit-free receiver appears to be misdescriptive.  It is noted that just because a resonant circuit is not operated at its resonant frequency does not change the fact that a circuit is a resonant circuit if it is capable of resonance (e.g., in the same way a “switching circuit” does not need to actively be switching for a particular mode of operation for it to be considered a switching circuit).  For the purposes of examination, Examiner will interpret the limitation “the receiver is designed as a resonant circuit-free receiver” as “the receiver coil and the transmitter coil having different resonant frequencies”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2016/0290833).
For claim 1, Wang teaches a detector (210, Figure 2) for detecting electrically conductive material (220, Figure 2), the detector comprising: 
at least one transmitter (230 of Figure 2, 1020 of Figure 10) having a transmitter coil (1020) and a supply source (270, Figure 2);
a receiver (240 of Figure 2,1031-1033 of Figure 10) having a receiver coil (1031); and
an evaluation unit (250, Figure 2), wherein 
the transmitter coil is connected to the supply source (as understood by examination of Figures 2).
the supply source is configured to provide an alternating voltage or an alternating current when in use ([0028]), 
the receiver coil and the transmitter coil having different resonant frequencies (based at least on the differences in length and geometry, as understood by examination of Figure 10), 
the receiver is connected to the evaluation unit (as understood by examination of Figure 2), and 
the evaluation unit is configured to detect a signal induced in the receiver coil (as understood by examination of Figure 2).
For claim 2, Wang further teaches:
in which in use the alternating voltage supplied by the supply source or the alternating current supplied by the supply source is coupled into the transmitter coil (as understood by examination of Figure 2 and [0028]).
For claim 3, Wang further teaches:
the transmitter coil generates a transmitter magnetic field by applying a voltage or a current to the transmitter coil (as understood by examination of Figure 2 and [0028]).
For claim 4, Wang further teaches:
the transmitter coil and the receiver coil are arranged such that a transmitter magnetic field generated by the transmitter coil induces a signal in the receiver coil ([0028]-[0030]). 
For claim 5, Wang further teaches:
the signal induced in the receiver coil depends on electrically conductive material in the vicinity of the receiver coil ([0028]-[0030]).
For claim 6, Wang further teaches:
the evaluation unit is configured to provide an output signal, which depends on a change in the signal induced in the receiver coil (Abstract, Figures 1-2 and [0028]-[0030]).
For claim 7, Wang further teaches:
the evaluation unit is configured to determine the amplitude and/or the phase of the signal induced in the receiver coil (Figures 1-2 and [0028]-[0030]).
For claim 11, Wang further teaches:
the receiver has an additional receiver coil (1032, Figure 10).
For claim 12, Wang further teaches:
the receiver coil and the additional receiver coil have the same construction (as understood by examination of Figure 10).
For claim 13, Wang further teaches:
the receiver coil and the additional receiver coil have the same winding direction (as understood by examination of Figure 10).
For claim 18, Wang further teaches:
the receiver coil has the shape of a figure eight with two coil halves (as understood by examination of Figure 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee et al (US 2007/0145830).
For claim 8, Wang teaches the limitations of claim 1 but fails to teach an additional transmitter as claimed.  
However, Lee teaches a plurality of transmitters (Figure 7) supplied with either a first voltage having a first phase or a second voltage 90 degrees out of phase with the first voltage ([0066]) wherein “the uniformity of the inductive coupling between the active primary surface and the secondary devices is improved with a novel multi-pole driving technique” (Abstract).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a plurality of transmitters comprising coils supplied with a first and second voltage having a 90 degree phase difference and a corresponding capacitor in place of Wang’s 1020 in order to increase the uniformity of the inductive coupling, as taught by Lee.
The combination of Wang and Lee as defined above teaches an additional transmitter (within Figure 7 of Lee) which has an additional transmitter coil (21) and an additional supply source (90 degree phase shifted supply source).
For claim 9, Wang as modified by Lee as defined above teaches the limitations of claim 8 and Lee further teaches:
the additional supply source, when in use, is configured to provide an alternating voltage or an alternating current, the frequency of which differs from the frequency of the alternating voltage provided by the supply source or from the alternating current provided by the supply source (as addressed in the rejection of claim 8 above).
For claim 10, Wang as modified by Lee as defined above teaches the limitations of claim 1 and Lee further teaches:
the transmitter comprises a capacitor (22) which forms an oscillating circuit together with the transmitter coil (as understood by examination of Figure 7).
Claims 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
For claim 14, Wang teaches the limitations of claim 11 as cited above but fails to teach a differential amplifier as claimed.
However, Wang teaches that “the connected coils have identical shape and are centered with respect to the electromagnetic structure of the source such that a difference between the first and the second voltages is below a threshold when the target structure is outside the electromagnetic near-field” (claim 9).
Examiner takes official notice that it is notoriously old and well-known to use a differential amplifier to determine the difference between a first and second voltage and the difference between a voltage and a threshold.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Wang’s determination of a difference between the first and second voltage being below a threshold using a differential amplifier since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art at the time of invention.
For claim 15, the modified version of Wang as defined above teaches:
the differential amplifier is configured to provide an output signal (inherent of all differential amplifiers), wherein the output signal depends on the amplitude and the phase of the signal induced in the receiver coil and on the amplitude and the phase of the signal induced in the additional receiver coil (as understood by the rejection of claim 14 above and Wang’s claims 3-9).
For claim 16, Wang as defined above teaches the limitations of claim 11 but fails to teach the receiver coil connected to a differential amplifier as claimed.
However, Wang teaches that “the connected coils have identical shape and are centered with respect to the electromagnetic structure of the source such that a difference between the first and the second voltages is below a threshold when the target structure is outside the electromagnetic near-field” (claim 9).
Examiner takes official notice that it is notoriously old and well-known to use a differential amplifier to determine the difference between a first and second voltage and the difference between a voltage and a threshold.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Wang’s determination of a difference between the first and second voltage being below a threshold using a differential amplifier since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art at the time of invention.
The modified version of Wang as defined above teaches:
the receiver coil and the additional receiver coil each have one of their ends connected to a differential amplifier (claims 3 and 9 of Wang) and the other end connected to a reference potential or a voltage supply (induced voltage from transmitter).
For claim 17, the modified version of Wang as defined above further teaches:
a controller is connected to the differential amplifier (260 and 290, Figure 2 and [0027]).
For claim 19, Wang teaches a detector (210, Figure 2) for detecting electrically conductive material (220, Figure 2), the detector comprising:
at least one transmitter (230 of Figure 2, 1020 of Figure 10) having a transmitter coil (1020) and a supply source (270, Figure 2);
a receiver (240 of Figure 2,1031-1033 of Figure 10) having a receiver coil (1031); and 
an evaluation unit (250, Figure 2), wherein 
a transmitter coil is connected to the supply source (as understood by examination of Figures 2), 
a supply source is configured to provide an alternating voltage or an alternating current when in use ([0028]), 
a receiver is designed as a resonant-circuit-free receiver the receiver coil and the transmitter coil having different resonant frequencies (based at least on the differences in length and geometry, as understood by examination of Figure 10), 
a receiver is connected to the evaluation unit (as understood by examination of Figure 2), 
the evaluation unit is configured to detect a signal induced in the receiver coil (as understood by examination of Figure 2), 
a receiver has an additional receiver coil (1032, Figure 10), 
a receiver coil and the additional receiver coil have the same construction and the same winding direction (as understood by examination of Figure 10), 
Wang fails to distinctly disclose:
the evaluation unit has a differential amplifier, and 
a controller is connected to the differential amplifier.
However, Wang teaches that “the connected coils have identical shape and are centered with respect to the electromagnetic structure of the source such that a difference between the first and the second voltages is below a threshold when the target structure is outside the electromagnetic near-field” (claim 9).
Examiner takes official notice that it is notoriously old and well-known to use a differential amplifier to determine the difference between a first and second voltage and the difference between a voltage and a threshold.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Wang’s determination of a difference between the first and second voltage being below a threshold using a differential amplifier since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art at the time of invention.
The modified version of Wang as defined above teaches:
the evaluation unit has a differential amplifier (claims 3 and 9), and 
a controller is connected to the differential amplifier (260 and 290, Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849